Per, Curiam,
We agree with the court below in the effect of the will of David R. Baker. He gave by apt words to his daughter the sum of five hundred dollars, adding these directions, “ to be placed in the hands of James Calvin Baker my son for the use of her during her lifetime, and to act as her trustee.” The contention of the appellant is that these words reduced her interest in the gift from an absolute to a life estate. But it is to be noticed that no separate use is created. No active duties are imposed upon the trustee. No gift over to take effect on her death is made. Without the words that create the trust the gift is absolute beyond all question; but the trust is dry, and in the absence of a gift over the effect of tbe gift to his daughter is to be determined as though the testator had made no direction about the custody of the fund during her life. The words of gift are “ I give, devise and bequeath to my daughter *505Amanda F. Baker five hundred dollars.” The effect of these words is clear. They gave an absolute estate. This estate was not reduced to one for life by the added direction creating a dry trust.
The judgment is affirmed.